Title: To James Madison from Samuel Latham Mitchill, 10 January 1803
From: Mitchill, Samuel Latham
To: Madison, James


Dear sir,
New Jersey Avenue (Washington) Jany. 10. 1803.
The subject of Mr. Briggs’s letter and of your note of yesterday is doubtless an interesting one; inasmuch as it is a National or Central Society of Agriculture.
Some steps towards such an institution were taken during the last session of Congress. The first one I believe was by your correspondent. He talked to me of such a project; and I learned that he had conversed with the President. I know that I approved the scheme and admired the zeal and acquirements of him who proposed it. Afterwards I remember to have heard Mr. Jefferson speak about the utility of such an Association, if Gentlemen would voluntarily meet to improve Agriculture and the useful arts or converse about them.
In consequence of these conversations I wrote to Mr. L’Hommedieu of New York, a successful labourer in this field, on the establishment of a General Society at Washington. This Gentleman was the presiding officer of the Society in that state which holds its meetings at Albany while the legislature is sitting. He readily acceded to the Proposal, and the Society of New York being the most prominent and active one on the Continent, a circular letter was soon issued under its Authority and addressed to all the similar Societies in the United States. Copies of this Epistle having been forwarded to me at this place, I availed myself of the information and aid of the Gentlemen in Congress to forward them to all the Institutions of an Agricultural and economical kind that I could hear of in the Union. An account of my proceedings was written back to Albany. In executing this business, I may mention, that several Societies, and reputable ones too, were then mentioned to me, which I had not even heard of before. This Circular letter was afterwards published in the Newspapers, and to this I must beg leave to refer you.

Such were the measures preparatory to the meeting now in Contemplation. Several of the members of Congress have already expressed to me favorable sentiments. And I believe there would be no difficulty in procuring the attendance and cooperation of a sufficient number, if somebody would step forth to prepare a plan, define the business, and draw the great outlines of the work.
Under your recommendation, a meeting seems to me, easy to be obtained: And when obtained, I feel confident that Good will come from it. I see no possible chance for any thing to spring from it, that can contravene the public weal. Of the Advantages to result from it, the following strike me as some of the more considerable:
1. Information derived from well informed men in every State, of the valuable improvements in machinery, Implements, Manuring, and Economy generally, within the territorial limits of each; forming a list of Inventions.
2. Information from the same sources, of the publications of all sorts, whether pamphlets, dictionaries, speculative essays, or any other kind of authorship, made within the Provinces, Colonies, or States respectively; amounting to a Catalogue of Books.
3. Information thus collected, diffused more readily than in any other manner that I can think of, from one extremity of the nation to the other, and thereby bringing the members of the Union to be better acquainted with each other; thus opening a new channel of intercourse in addition to Commerce and Politics.
4. Introduction of a portion of that harmonizing spirit which a taste for the liberal and useful arts generally sheds over the characte⟨r,⟩ thus interposing those literæ humaniores as often as possible to lessen the asperity and violence of party collision. I have the honor to be, with great respect,
Saml. L Mitchill.
 

   
   Tr (DLC: Isaac Briggs Papers). In Briggs’s hand.



   
   New York state legislator and agriculturalist Ezra L’Hommedieu (1734–1811) was a regent of the University of the State of New York. He also wrote many papers for the New York Society for the Promotion of Agriculture, Arts, and Manufactures, of which he was vice president for several years.



   
   L’Hommedieu’s 3 Apr. 1802 circular to the heads of local agricultural societies and the enclosed 24 and 31 Mar. resolutions of the New York society, which proposed a general meeting of delegates at Washington to form a national coalition of agricultural societies, were printed in the National Intelligencer on 28 Apr. 1802.



   
   Edinburgh-trained physician Samuel Latham Mitchill (1764–1831) served as a Republican member of the House of Representatives from New York, 1801–4 and 1810–13, and as U.S. senator from 1804 to 1809. During his second term as representative, he was one of the few Republicans to vote against the declaration of war in 1812 (Alan David Aberbach, In Search of an American Identity: Samuel Latham Mitchill, Jeffersonian Nationalist [New York, 1988], pp. 1, 2, 4, 103, 115).


